Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 2/18/2021.
2.	Claims 1-4, 6-11, 13-17, 19, 21, and 22 are pending in the application. Claims 1, 8, and 15 are independent claims. Claims 5, 12, 18, and 20 have been cancelled by applicant.
3.	The rejection of claims 1-3, 6-10, 13-16, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Raman in view of Laskar has been withdrawn in response to the amendments received 2/18/2021.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-10, 13-16, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raman, PGPub. 2015/0242993 filed (2/21/2014) in view of Parulski, PGPub. 2010/0251171 filed (3/31/2009).
In reference to independent claim 1, Raman teaches:
	displaying, on a mobile device, a list of a plurality of interactive icons configured to receive input from a user of an interface of an application, wherein at least one of the plurality of interactive icons include text (Raman, figure 3b through 3G and paragraph 0032-0038) A means of displaying, on a mobile device, a list of text objects and further allows for the user interface to display text boxes, check boxes, icons, etc configured to receive input from a user of an interface of an application. 
	The reference to Raman fails to explicitly teach interactive icons including text:
The reference to Parulski teaches a plurality of menu of items wherein the menu items include textual interactive icons (Parulski, para. 0019, 4a, 4b, and 5) wherein the menu items include text and are selectable by a user. Both reference are analogous in the art since both references disclose objects displayed on a user interface and wherein the objects are adjusted within the display based upon the proximity of the user with respect to a device. The buttons or textual interactive icons are utilized as an example to illustrate the different states as they relate to increasing/decreasing, and removing specific interactive icons from the display based on different determined distances. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the text objects display and adjustment methods of Raman combined with the reference to Parulski which explicitly teaches text based interactive icons since it would have provided the added benefit of including selectable interactivity and ease of use within different application types.
	receiving data from a sensor of the mobile device, the data indicating a change in a relative position between the mobile device and a face of user of the mobile device (Raman, para. 0017) Proximity sensors can be a wide variety of different types of sensor components that sense a proximity of mobile device, relative to the a user’s face.
based on the received data, determining that the change indicates a distance between the mobile device and the face of the user was reduced (Raman, para. 0033) the proximity sensor is used to detect the user has moved the mobile device closer to the his or her face.  
	enlarging at least a portion of the text of the at least one interactive icon displayed on the mobile device based on the determination that the change indicates the distance between the mobile device and the face of the user was reduce (Raman, para. 0022, 0031 through 0033 and 0036) the proximity sensors detect distinct distances as they relate to the user moving closer and further away from the device. Different states of the text objects and text based news within a reader application are a result of the detected distance. The reference further discloses a means whereby a user can configure, through input mechanisms, particular user interface changes that are to be made such as whether text is to be enlarged and furthermore, the reference discloses examples that include text based adjustments within social media applications and reader applications. The changes are based on the specific distances a user is from the device.  Thus, the reference allows customization and automatic adjustment results to text objects within a user interface wherein the textual objects could be enlarged based on the proximity of the device from the user’s face. The text being within an interactive icon is addressed with the reference to Parulski above to show that the text within an icon was well-known before the effective filing date of the invention. 
	removing one or more of the plurality of interactive icons displayed on the mobile device based on the determination that the change indicates the distance between the mobile device and the face of the user was reduced (Raman, para. 0022-0023 and0036)  a user can configure specific adjustments as they relate to the text objects being enlarged and decreased based upon specific distance measurements however other configurable settings are possible within the interface. Different levels of textual information may be displayed on social network applications or news reader applications as they relate to textual content. Based upon a sensors that detect specific distances 
The reference fails to explicitly teach removing one or more of the plurality of icons displayed:
However, the reference to Parulski  identifies (Parulski, para. 0021-0022) a user’s distance from a device and removes or adds items from a menu screen wherein the text is also increased/decreased in response to the calculated distance. The example in Parulski determine an outcome of removing an item based on a determined distance. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Raman which teaches different text object adjustments such as enlarging, reducing, and modifying text based objects such as removing or adding lines of text within a user interface as a result of detected distances with the reference to Parulski which teaches the removal of an text based interactive icon in response to a dectected distance since it would have provided an added benefit of improving accessibility of content for users within a user interface based upon different detected distances.
In reference to dependent claim 2, Raman teaches:
	The reference to Raman discloses an initial distance calculation that calculates an initial distance between the user’s face and the camera. From that initial distance, the device can determine changes in distances at a later time and send that metric to the processor for calculating specific adjustments to the content. See paragraphs 0024 and 0025. Further, the reference discloses specific 
In reference to dependent claim 3, Raman teaches:
	The sensor on the mobile device may be a camera and the user may be asked to go through a configuration process to first hold the device a specific distance away from the user’s face in order to capture a distance measurement. Thus, once the initial distance is set the device could make use of the camera for detection of distances based on the camera sensor data. See paragraph 0025. The reference to Raman discloses an initial distance calculation that the user’s face is from the camera. From that initial distance, the device can determine changes in distances at a later time and send that metric to the processor for calculating specific adjustments to the content. See paragraphs 0024 and 0025.
In reference to dependent claim 6, Raman teaches:
reordering a list of interactive icons displayed on the mobil device based on determination that the change indicates the distance between the mobile device and the face of the user was reduced (Raman, para. 0022-0023 and0036) a user can configure specific adjustments as they relate to the text objects being enlarged and decreased based upon specific distance measurements however other configurable settings are possible within the interface. Different levels of textual information may be displayed on social network applications or news reader applications as they relate to textual content. Based upon a sensors that detect specific distances related to a user’s face is from a mobile device, textual objects within the user interface can be adjusted to show increasing numbers of lines of news articles as the distance decreases. When the application is a social network application, the number of posts of content can be increased or decreased based on the sensed distance metric. Thus, the reference teaches removing one of a plurality of textual content items displayed on a device based on the distance being reduced. The reference to Raman further teaches (Raman, para. 0036) a means of 
The reference fails to explicitly teach reordering a list of interactive icons based on the change indicating the distance between the mobile device and the face was reduced:
However, the reference to Parulski  identifies (Parulski, para. 0021-0022) a user’s distance from a device and removes or adds items from a menu screen wherein the text is also increased/decreased in response to the calculated distance. The example in Parulski determine an outcome of removing an item based on a determined distance. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Raman which teaches different text object adjustments such as enlarging, reducing, and modifying text based objects such as removing or adding lines of text within a user interface as a result of detected distances with the reference to Parulski which teaches the reordering of text based interactive icons in response to a dectected distance since it would have provided an added benefit of improving accessibility of content for users within a user interface based upon different detected distances.
In reference to dependent claim 7, Raman teaches:
	Dividing the interface into a first slide and a second slide based on the determination that the change indicates the distance between the mobile device and the face of the user was reduced (Raman, para. 0029-0034) discloses different text object examples whereby the distance metric is determined to have been reduced and an adjustment is made that displays more paragraphs on the interface. The reference fails to explicitly teach dividing the interface into a first slide and a second slide however the reference to Parulski teaches (Parulski, para. 0022) a means of determining different states as they relate to content adjustments on a screen. More specifically, a menu of selectable icons is divided into a first slide of interactive icons and an arrow displayed which allows for a presentation of a second slide. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
In reference to dependent claim 21, Raman teaches:
	A proximity sensor includes a camera that calculates the distance that the user’s face is from the camera based upon the camera input. A user is requested to hold the camera approximately 6 inches away from the user’s face. Proximity sensor then uses facial recognition to correlate the distance to the approximate radius of the user’s face in the captured image. Component can then use that calibration in order to calculate the distance that the user’s face is from the camera during the later measurements. See paragraph 0025. Thus, moving the camera closer to the user’s face would be detected as a face becoming larger based on the camera input. See paragraph 0033.
In reference to dependent claim 22, Raman teaches:
	Moving the one or more of the plurality of interactive icons displayed on the mobile device based on the determination to a different screen (Raman, para. 0029-0034) discloses different text object examples whereby the distance metric is determined to have been reduced and an adjustment is made that displays more paragraphs on the interface. The reference fails to explicitly teach moving one or more of the interactive icons displayed to a different screen however the reference to Parulski teaches (Parulski, para. 0022) a means of determining different states as they relate to content adjustments on a screen in response to a distance metric. More specifically, a menu of selectable icons is divided into a first set of interactive icons and a second set displayed on a different par of the screen but available to the user through the selection of an arrow displayed. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the 
In reference to claims 8-10, 13-16, and 19, the claims recite similar language and limitations to those found in claims 1-3, 6, 7, 21, and 22. Thus, the claims are rejected under similar rationale.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raman, PGPub. 2015/0242993 filed (2/21/2014) in view of Parulski, PGPub. 2010/0251171 filed (3/31/09) and in further view of Simpson et al., PGPub. 2018/0063317 filed 8/30/2016).
In reference to dependent claim 4, Raman teaches:

In reference to dependent claims 11 and 17, the claims recite similar language to that of rejected claim 4. Therefore, the claim is rejected under similar rationale.


	Response to Arguments
8.	Applicant’s arguments with respect to claims 1-4, 6-11, 13-17, 19, and 22-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. The amendments required a new search to consider the changes and the withdraw of the prior art rejection.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178